Citation Nr: 1118750	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  09-31 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Facility in Flowood, Mississippi



THE ISSUE

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Cedar County Memorial Hospital on April 27, 2009.




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel





INTRODUCTION

The Veteran served as a member of the United States Army, with active service from March 1981 to March 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 determination by the South Central Veterans Affairs (VA) Health Care Network VISN 16 Consolidated Fee Unit in Flowood, Mississippi, the Agency of Original Jurisdiction (AOJ).

Clarification of appellant

As discussed in detail below, the Veteran received medical treatment at Cedar County Memorial Hospital on April 27, 2009.  The Board notes that this facility is not-for-profit hospital, owned and operated by Cedar County, Missouri.  Review of the file reflects that the claim, notice of disagreement and substantive appeal originated from an insurance billing clerk at Cedar County Memorial Hospital, and in turn, the South Central VA Health Care Network VISN 16 Consolidated Fee Unit directed the administrative denial and Statement of the Case (SOC) to the hospital's insurance billing clerk.  


FINDINGS OF FACT

1.  While service connection has never been effected for a left thumb condition, the Veteran has been awarded a total disability rating due to individual unemployability resulting from a service connected disability (TDIU) from August 1, 2003.  

2.  The competent medical and other evidence of record reflects that the outpatient treatment the Veteran received at Cedar County Memorial Hospital on April 27, 2009, was not rendered in a medical emergency.

3.  The VA Community Based Outpatient Clinic (CBOC) in Nevada, Missouri was available to the Veteran on April 27, 2009, and was medically equipped to furnish the necessary care for the Veteran's left thumb injury.  


CONCLUSION OF LAW

The criteria for establishing entitlement to payment of or reimbursement for unauthorized medical expenses the Veteran incurred at Cedar County Memorial Hospital on April 27, 2009, are not met.  38 U.S.C.A. §§ 1703(a), 1725, 1728, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 17.52, 17.120, 17.1000-17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

It is not clear whether VA's duty to notify is applicable to claims such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (the Court) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, pointing out that the statute at issue in such cases was not found Title 38, United States Code, Chapter 51 (i.e. the laws changed by VCAA).  Similarly, the statute at issue in this matter is not found in Chapter 51 (rather, in Chapter 17).  However, in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), although not explicitly stated, the Court appeared to assume the VCAA is applicable to a Chapter 17 claim, but then held that the failure to comply with the VCAA notice requirements in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R, moreover, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-33 discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. § 17.124, the Veteran has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  See 38 C.F.R. § 17.132 (2010).

The South Central VA Health Care Network VISN 16 Consolidated Fee Unit has explained to the Veteran the bases for denial of the claim, and afforded him the opportunity to present information and evidence in support of the claim.  There is no indication that any additional notice or development would aid the Veteran in substantiating his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Thus, any deficiency of notice or of the duty to assist constitutes merely harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In the circumstances of this case, additional efforts to assist or notify him in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In any event, the Board notes that an undated letter from the South Central Veterans Affairs VA Health Care Network VISN 16 Consolidated Fee Unit notified the Veteran of its duties to notify and assist the Veteran in connection with claim presently on appeal.  Accordingly, VA has satisfied its duties to inform and assist the Veteran at every stage of this case.  Therefore, the Board may proceed to consider the merits of the claim.  




Medical Reimbursement under 38 U.S.C.A. §§ 1725 and 1728

Under 38 U.S.C.A. § 1728, there is a three-prong test for meeting the requirements of entitlement to payment or reimbursement for unauthorized medical expenses.  Failure to satisfy any of the three criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone v. Gober, 10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. App. 325, 327 (1995)

Generally, in order to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy three conditions.  There must be evidence showing that:

(a) The care and services rendered were either:  

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service- connected disability, or

(3) for any disability of a Veteran who has a total disability, permanent in nature, resulting from a service- connected disability, or

(4) for any injury, illness, or dental condition in the case of a Veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (2010); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2010); see also Zimick, supra.

All of these criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (holding that use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); Cf. Johnson v. Brown, 7 Vet. App. 95 (1994) (holding that only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  In other words, failure to satisfy any of the criteria precludes VA from paying unauthorized medical expenses incurred at a private facility.  See also Hayes v. Brown, 6 Vet. App. 66 (1993) (holding that the statutory language made it clear that all three conditions must be met before reimbursement may be authorized).

Under the Millennium Act, codified at 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2010), reimbursement is payable when the Veteran satisfies the following conditions:  

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran or provider against a third party for payment of such treatment; and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (as has been discussed above, 38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 (2010).

As with 38 U.S.C.A. § 1728, above, all of these criteria must be met.  See Melson, supra; Cf. Johnson, supra; see also Hayes v. Brown, 6 Vet. App. 66 (1993).  

Factual Background

A review of the file reflects that the Veteran has been awarded service connection for the following:  low back strain with sciatica, evaluated 40 percent disabling from January 7, 2004; right thumb laceration scar, evaluated 20 percent disabling from November, 27, 2002; right knee patellofemoral syndrome, evaluated 10 percent disabling from November, 27, 2002; left knee patellofemoral syndrome, evaluated 10 percent disabling from November, 27, 2002; left ankle sprain, evaluated 10 percent disabling from November, 27, 2002; posttraumatic stress disorder (PTSD), evaluated 10 percent disabling from October 1, 2004; and right wrist ganglion cyst, evaluated noncompensably (zero percent) disabling from April 3, 1984.  Additionally, the Veteran has been awarded to TDIU from August 1, 2003.  Service connection has not been in effect for a left thumb condition, nor has a left thumb condition been associated with or held to be aggravating any service-connected disabilities.

Private treatment records from Cedar County Memorial Hospital reflect that on April 27, 2009, the Veteran was seen in the Emergency Room with complaints of a laceration of his left thumb with associated moderate pain, swelling and tenderness.  The Veteran was driven to the Emergency Room by his spouse, and he reported that the injury occurred four days earlier (April 23, 2009) when the slide bolt on his gun struck his left thumb while attempting to shoot a snake.  See an Emergency Physician Record from Cedar County Memorial Hospital dated on April 27, 2009.  He received treatment and medication in the emergency room, and he was discharged to return home the same day (April 27, 2009).  Specifically, x-rays of the Veteran's left thumb were negative and a culture report reflects that "Group A Streptococcus" was present in the left thumb wound.  He was diagnosed with cellulitis of the left thumb.  Hospital records list the Veteran's primary insurance as VA.  TDIU was in effect at the time of the treatment.

In its initial review of the claim in June 2009, the South Central VA Health Care Network VISN 16 Consolidated Fee Unit determined that reimbursement for the medical service rendered on April 27, 2009 at Cedar County Memorial Hospital was not proper because "VA facilities were feasibly available to provide the care."  

The appellant requested reconsideration of the claim in June 2009.  Later that month, the claim was reviewed by a physician at the South Central VA Health Care Network VISN 16 Consolidated Fee Unit.  The June 2009 physician's report conveys that the claim was denied because his April 27, 2009 treatment was "non-emergent" and that a VA facility was feasibly available.  Specifically, the physician noted that, while the nearest VA Medical Center (in Kansas City, Missouri) was three hours away from the Veteran's residence in Stockton, Missouri, the CBOC in Nevada, Missouri was feasibly available and located 30 miles from the Veteran's residence.  See the June 2009 physician's reconsideration review report.  

The South Central VA Health Care Network VISN 16 Consolidated Fee Unit again reviewed the claim and determined, in a July 2009 SOC, that reimbursement for the medical service rendered on April 27, 2009, at Cedar County Memorial Hospital was not proper because "VA facilities were available."  .

In the August 2009 substantive appeal, the appellant asserted that the private treatment records regarding the Veteran's Emergency Room visit on April 27, 2009, reflect that the Veteran's injury was due to an "emergency," and that the CBOC's in Nevada, Missouri, and Mt. Vernon, Missouri, are not equipped to deal with medical emergencies.  See the August 2009 substantive appeal.  

Analysis

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized by VA.  See 38 U.S.C.A. § 1703(a).  The Board notes that his is a factual, not a medical, determination.  See Similes v. Brown, 5 Vet. App. 555 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services as per 38 U.S.C.A. § 1728 or the Veterans Healthcare and Benefits Act (the Millennium Act), codified at 38 U.S.C.A. § 1725.  

In this case, the Veteran has not argued, nor does the evidence suggest, that prior authorization for private medical treatment on April 27, 2009, was obtained.  Accordingly, the Board must explore 38 U.S.C.A. § 1728 and 1725, in turn.  

38 U.S.C.A. § 1728

As noted above, at the time he incurred the private medical expenses, the Veteran was in receipt of a TDIU, effective August 1, 2003.  Therefore, the Veteran meets the first criterion as per paragraph (a)(3).  

However, it does not appear that the Veteran meets either of the remaining criteria under 38 U.S.C.A. § 1728.  The private medical records associated with the Veteran's treatment on April 27, 2009, reflect that the Veteran arrived at the Emergency Room in stable condition, and at no time was his condition described as "critical," "urgent" or "emergent."  Further, as noted above, it appears that the Veteran's initial injury to his left thumb occurred four days prior to his Emergency Room treatment.  The Board finds it incongruous that the Veteran would postpone treatment of a serious injury for four days.  

The Board has considered under the circumstances present at the time the Veteran sought treatment at the private facility whether a prudent layperson would reasonably expect that his condition was such that delay in seeking treatment would be hazardous to his health or life.  See Swinney v. Shinseki, 23 Vet. App. 257, 264 (2009).  The Board finds, however, that a prudent layperson would not expect that his condition was of such severity that delay would be hazardous to his health or life.  As noted above, the Board notes that the Veteran did, in fact, delay in seeking treatment for the condition.  The Emergency Room report notes that the Veteran initially injured his left thumb "four days ago."  The Board finds that if the condition were an emergency, a reasonably prudent layperson would seek care immediately following the injury.  The fact, here, that the Veteran did not seek treatment immediately makes it clear that, in his mind, it was not an emergency situation.

The Court has noted that when weighing the totality of the circumstances to determine whether a prudent layperson would consider the situation emergent, the Board may consider objective evidence.  Similarly, the Board may consider evidence regarding whether the treatment ultimately rendered was for an emergent condition.  Id. at 265-66.  

The Board observes that the Emergency Room treatment records reflect that the Veteran had subjective complaints of "severe" pain in his left thumb; however, the treating physician determined that the Veteran's left thumb pain was no more than "moderate."  Crucially, the physician who completed the July 2009 reconsideration review report found that there was nothing in the April 27, 2009 Emergency Room records reflecting that the Veteran's visit and/or treatment were emergent.  The Veteran was not admitted for further treatment; rather, he was discharged the same day.  It has not been said that a delay in seeking such medical care for the Veteran's complaints could have been hazardous to his health.  Indeed, as noted above, the Veteran did not seek care for his left thumb injury for four days.  In addition, the record does not show a prior attempt to seek treatment at a VA facility, that Federal facilities were not feasibly available, or that VA treatment would have been refused.  To the contrary, the evidence of record, to include the physician who completed the July 2009 reconsideration review report, reflects that feasible and capable VA facilities were available to the Veteran.  Therefore, threshold legal requirements for establishing entitlement to payment of or reimbursement for medical expenses under 38 U.S.C.A. § 1728 are not met.  

38 U.S.C.A. § 1725 - The Millennium Act

Initially, the Board observes that 38 U.S.C.A. § 1725 also requires that the claim for payment or reimbursement may be granted if, inter alia, (1) the condition is of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health and (2) a VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  See 38 U.S.C.A. § 1725 at criteria (b) and (c).  As stated above, the evidence of record fails to reflect that either the Veteran presented with a medical emergency or that a capable VA facility was not feasibly available.  Given that treatment for a medical emergency (as defined above) and non-availability of a feasible VA facility are necessary preconditions for reimbursement or payment under 38 U.S.C.A. § 1725, there is no need to address whether all other requirements for such reimbursement are met.  


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses incurred at Cedar County Memorial Hospital on April 27, 2009, is denied.



____________________________________________
G.A.WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


